DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered.
 Response to Arguments
Applicant’s arguments, filed 3/22/22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4,510,005 to Nijman. Examiner notes that the method of forming the device as in arguments and interview are not positive limitations in an apparatus claim. As long as the resulting structure is disclosed by the prior art, it anticipates the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8, 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (cited in prior office action) in view of US 2018/0045897 to Chia et al.
Ohtsuka discloses in the abstract and figures 1-3, a ferrule comprising a ferrule body and at least one fiber, wherein: 
At least one through hole (4) is axially disposed inside the ferrule body (1), each fiber (2) is inserted into a corresponding through hole, 
A first end of the fiber (3) is located inside the through hole (figure 3); 
An end face of the first end of the fiber is below a plane on which a connection end face (1a) of the ferrule body is located, and 
A first preset vertical distance (“S”; figure 3) is a vertical distance between the end face and the plane; and 
The through hole comprises a first section (7a), a plane on which a top of the first section of through hole is located is the plane on which the connection end face is located, an area of any cross section of the first section of through hole in a direction vertical to an axial direction is greater than an area of the end face of the fiber (portion 50; figure 1), and a projection of the any cross section of the first section is vertical to the axial direction. 
As to claims 5, 12 and 19, the recessed area is smaller than the entire through hole area. 
As to claims 6, 13 and 20, the fiber insertion portion is chamfered (not labeled, see figure 16 at face 37). 
Claim 8 is similar to the above except the claim provides a limitation that the housing is configured to fasten the ferrule (the prior art fastens with adhesive; figures 14-15 and paragraph 39). 
Claim 15 is similar to the above except for an expanded preamble. The recitation of “optical communications element body” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
However, Ohtsuka fails to explicitly disclose the chamfered orifice of the first throughole having a smooth concave sidewall where the cross section gradually increases in the direction vertical to the axial direction (Effectively a conical shape). As noted in the Response to Arguments above, the changing and smoothing of an entry opening is commonly practiced across multiple arts (also see additional references cited below in Conclusion).
Chia discloses such a chamfered, concave opening for an optical fiber connector (figure 2B and paragraphs 6 and 31) to couple a terminated fiber end with a higher coupling efficiency (paragraph 6). 
	It would have been obvious to one having ordinary skill in the art to smooth the opening of Ohtsuka in a conical shape as taught by Chia to reduce coupling errors.

Claims 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Chia and further in view of US 2013/0163930 to Jian.
Ohtsuka in view of Chia discloses the invention as claimed except for the use of anti-reflection coatings on the surface of the exposed ferrule portion. It is noted that such coatings are common in the art.
Jian discloses such a well known coating (abstract, paragraph 13) to determine an operating wavelength (paragraph 31) as well as coating a chamber (paragraph 44).
It would have been obvious to one having ordinary skill in the art to provide a well known coating such as taught by Jian to ensure proper operating wavelength and optimal transmission performance in the offset, recessed fiber tips of Ohtsuka in view of Chia.
Claims 4, 7, 11, 14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Chia in view of US 5,796,894 to Cspikes et al.
Ohtsuka in view of Chia discloses the invention as claimed except for a “tapered” recessed portion and at a specific distance of 1.8um. Tapering and sizing openings is common in the fiber ferrule art. 
Cspikes discloses such a tapered coupling portion (figures 4-5) to improve return loss performance (abstract). 
It would have been obvious to one having ordinary skill in the art to taper and size a recessed portion to improve return loss performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883